Citation Nr: 0029792	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastroesophageal 
reflux disease (GERD).

2. Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had verified service from August 1987 to August 
1991.  The veteran served in the Southwest Asia Theater of 
Operations in support of Desert Shield/ Desert Storm from 
September 1990 to April 1991.  The veteran's military 
occupational specialty was multi-channel communications 
systems operator.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 1999 
and December 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho, denying the benefits 
sought.  

In November 1999, the veteran sought service connection for 
fatigue claimed as a manifestation of service in the Persian 
Gulf.  In January 2000, the veteran again advanced his claim 
for service connection for fatigue.  There is no evidence 
that the RO has adjudicated the claim of service connection 
for fatigue.  As this claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

In March 2000, the RO denied service connection for joint 
pains claimed as manifestations of an undiagnosed illness.  
The veteran has yet to file a notice of disagreement as to 
this adverse decision.  See In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (Absent a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
has no authority to proceed to a decision).  Accordingly, 
this issue is not before the Board for appellate 
consideration.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").




FINDINGS OF FACT

1. In July 1997, the Board issued a decision that denied the 
claim for service connection for gastroesophageal reflux 
disease (GERD).  

2. The evidence associated with the record subsequent to the 
July 1997 Board decision is neither cumulative nor 
redundant, and it bears directly and substantially upon 
the specific matter now under consideration, which is, 
whether there is evidence showing that the GERD is 
causally related to any incident of service, and, when 
considered alone or together with all of the evidence, 
both old and new, it has a significant effect upon the 
facts previously considered.

3. GERD was not manifest during service and is not related to 
any incident of service. 

4. The evidence does not demonstrate a hearing loss pursuant 
to VA regulations. 


CONCLUSIONS OF LAW

1. The June 1997 Board decision that denied service 
connection for GERD is final, and the evidence received 
since the June 1997 Board decision, is new and material.  
Therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(a) (b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.156, 20.1100(a) (1999).  

2. GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

3. Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality

The Board denied the veteran's claim seeking service 
connection for gastroesophageal reflux disease in July 1997.  
That decision was based on the fact that the medical evidence 
failed to demonstrate gastroesophageal reflux disease was 
incurred in or aggravated by military service.  That decision 
is final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).  
Therefore, a claim for this benefit may only be reopened if 
the veteran submits new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
"New" evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  See 38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a) (West 1991 & Supp. 2000).  
In the instant case, there is no evidence of record to show 
that the Chairman of the Board ordered reconsideration in 
regards to this case, the July 1997 Board decision is final.  
Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  See 38 U.S.C.A. § 5108.  Except as provided by 38 
U.S.C.A. § 5108, when a claim is disallowed by the Board, it 
may not thereafter be reopened and allowed, and no claim 
based on the same factual basis shall be considered.  See 38 
U.S.C.A. § 7104(b).  When a claimant seeks to reopen a claim 
after an appellate decision and submits evidence in support 
of that claim, a determination must be made as to whether 
this evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  See 38 
C.F.R. § 20.1105 (1999); see also 38 U.S.C. §§ 5108, 7104.  
Therefore, once a BVA decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a). 

Evidence before the Board in July 1997 is summarized as 
follows: 

The service medical records dated between May 1987 and June 
1991 are silent as regards complaints of a stomach condition, 
epigastric pain, nausea, or indigestion.  On enlistment in 
May 1987, the abdomen and viscera were evaluated as normal.  
A March 1990 entry reflects that the veteran had no current 
medical problems.  The June 1991 Desert Shield/Storm Out 
Processing Check List reflects that the veteran had 
experienced diarrhea and/or vomiting for a few days.  He was 
not hospitalized and did not receive any intravenous fluids.  
The medical screener noted that the veteran ate local food 
while on "R&R," and that he did not eat shellfish outside 
the messhall.  The June 1991 report of medical examination 
reflects possible slightly dilated right inguinal ring and no 
hernia.  In June 1991, the veteran attested that there had 
been no significant change in his health since his last 
physical examination except back pains.  

The report of the November 1991 VA compensation and pension 
examination reflects no abnormalities of the abdomen.  The 
veteran offered no history of symptoms related to a 
gastrointestinal disorder.  The January 1995 special VA 
examination for Persian Gulf War veterans reflects that the 
veteran received anthrax and anti-nerve shots and that he has 
complained of frequent heartburn and stomach distress for 
approximately three years.  He reported that the episodes of 
recurring heartburn and stomach distress began while he was 
in the Persian Gulf area.  He was never seen on sick call.  
The signs and symptoms over the previous year were frequent 
to daily.  He had vomited several times, sometimes with 
blood.  He reported nocturnal awakening with burning 
approximately two to three times a week, and occasional water 
brash.  The signs and symptoms were worse after spicy food, 
alcohol, or citrus juices.  His only treatment consisted of 
over the counter medications.  The systems review reflects 
peptic signs and symptoms.  The examiner's impression was 
rule out peptic ulcer/ GERD.  

A May 1995 upper gastrointestinal series found moderate to 
marked GERD to the mid and proximal esophagus with evidence 
of distal esophageal mucosal irregularity which was likely 
secondary to GERD.  An August 1995 VA clinical record entry 
by Dr. R. reflects that the veteran gave a history of typical 
GERD signs and symptoms that began in 1990 on the Persian 
Gulf War examination.  Correspondence from a VA physician 
dated in February 1996 reflects that the veteran gave a 
typical history for gastroesophageal reflux disease by 
history and that the symptoms began while the veteran was 
serving in Desert Storm in 1990.  The symptoms had markedly 
improved with Zantac.  

The veteran testified in March 1996 that dehydrated food, 
nerve agent pills, and warm water [ingested] in the desert 
affected his stomach.  He experienced heartburn and stomach 
problems in the Gulf.  He did see a medic for the symptoms.  
He was given Maalox to relieve symptoms or something to 
relieve the pain.  He did not report any stomach complaints 
on examination for separation because he was back on base and 
the food was normal.  The symptoms were not so severe, so he 
did not complain.  Minor symptoms continued after separation.  
The disorder became severe again during reserve training in 
June 1992.  

A letter dated in May 1996 from the veteran to his 
congressional representative reflects that there was no way 
to document any medical record when he was out in the middle 
of the Sahara Desert because he was on the front lines.  
"All they did was recommend that I drink a lot of water."  

In March 1997, the Board requested a VHA opinion to determine 
the degree of probability that post-service GERD was causally 
or etiologically related to any symptom or finding during 
active service, as reported in service medical records.  In 
June 1997, Dr. S. summarized the pertinent service medical 
records and VA outpatient treatment records that were then in 
evidence.  The medical opinion reflects that a review of the 
medical records did not show any record of symptoms or 
physical findings in the service record which could be 
related to the subsequent diagnosis of GERD.  Dr. S. 
concluded that the post-service GERD was unrelated to any of 
the symptoms or findings recorded in the service medical 
records.  

Based on the above evidence, the Board determined that 
service connection was not warranted as the service medical 
records did not demonstrate that GERD was incurred in active 
service.  Therefore, to reopen the claim, the veteran must 
demonstrate that the GERD was related to or incurred in 
active service.  In that regard, VA must review all of the 
evidence submitted since the last final disallowance, in this 
case, the July 1997 decision, in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  The Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Evans v. Brown, supra; Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

Pertinent evidence associated with the claims folder 
subsequent to the July 1997 rating decision includes the 
following:  

Multiple statements from the veteran reflect that a VA 
physician reported that the GERD began in 1990.  The veteran 
asserted that there is enough evidence to substantiate a 
service-connected disability for GERD.  The veteran argues 
that the Desert Storm examination reflects that he was 
"typical for GERD" and that the symptoms began while he was 
serving in Desert Storm in 1990.  

In October 1995, Dr. K., a VA physician reported 
gastroesophageal reflux secondary to "Persian Gulf War anti-
nerve agent pills" and that the veteran was evaluated by Dr. 
R. during the Desert Storm Physical Examination.  Other VA 
outpatient treatment records dated in February and May 1996 
reflect a marked improvement in symptoms while taking the 
Rantidine and that the veteran was observing reflux 
precautions.  A January 1997 entry reflects treatment for 
gastritis and complaints of constipation.  An October 1998 
entry reflects that the veteran medicated with Zantac for 
GERD.  An April 1999 entry reflects that the veteran was 
having more problems with his stomach and that he needed a 
gastrointestinal workup to rule out heliobactor bacteria, 
GERD, peptic ulcer disease, and gallbladder work up.  

The Board has reviewed the evidence submitted since the July 
1997 decision and does not dispute the diagnosis of GERD.  
The Board acknowledges that the October 1995 VA entry, which 
establishes that the gastroesophageal reflux was secondary to 
Persian Gulf War anti-nerve agent, was not previously 
considered.  This statement establishes that the 
gastroesophageal reflux is related to incidents of his 
military service - the Persian Gulf War and anti-nerve agent 
pills.  The Board finds that the October 1995 entry is new, 
in that the Board did not previously consider it in July 
1997.  This evidence, when viewed in conjunction with the 
other evidence of record, bears directly and substantially 
upon the issue of whether the GERD was incurred in military 
service.  Presuming the truthfulness of the October 1995 VA 
entry, see Kutscherousky v. West, supra, the Board views this 
evidence as sufficient to reopen the veteran's claim and is 
so significant that it must be considered to fairly decide 
the merits of his claim.  Accordingly, the Board concludes 
that new and material evidence has been submitted to reopen 
the claim for service connection for GERD.  Therefore, the 
Board will consider this claim on a de novo basis.  


II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999). 

The Board is satisfied that all facts pertinent to the claims 
for service connection for GERD and hearing loss have been 
properly developed.  Further, after examining the record, the 
Board determines that no further assistance to the veteran is 
required, because, as will be explained below, there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5107 (effective 
October 30, 2000).


A.  Gastroesophageal Reflux Disease

The Board acknowledges that the veteran is competent to 
describe the symptoms and features of illness or injury.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The veteran 
asserted that he had experienced gastric distress, epigastric 
pain, and indigestion to varying degrees which had its onset 
in 1990, while in the Persian Gulf.  In August 1995, Dr. R. 
reported that the veteran gave a history of typical GERD 
signs and symptoms that began in 1990 while in the Persian 
Gulf.  The diagnosis of GERD was confirmed by an upper 
gastrointestinal series that demonstrated moderate to marked 
GER with distal esophageal mucosal irregularity secondary to 
the GERD mild duodenitis or old scarring "?".  

Even though the veteran testified in March 1996 that he saw a 
medic for evaluation during the Persian Gulf War, the fact of 
the matter is the January 1995 Persian Gulf War veterans 
examination reflects by veteran's report that he was never 
seen on sick call for these symptoms.  The Board stresses 
that the first clinical evidence of GERD occurred more than 3 
years after service - in January 1995.  Simply, there are no 
clinical records contemporaneous to service to demonstrate 
treatment for the condition.  

Next, Dr. K. reported in October 1995 that the 
gastroesophageal reflux was "secondary to Persian Gulf War 
anti-nerve agent pills."  There is no indication from the 
October 1995 VA entry by Dr. K. that the veteran's service 
medical records were reviewed in concluding that the GERD was 
"secondary to Persian Gulf War anti-nerve agent pills."  As 
there is no clinical evidence contemporaneous to the 
veteran's service showing the administration or ingestion of 
anti-nerve agent pills or any complaints, treatment, or 
diagnoses of epigastric complaints related to that ingestion, 
it is apparent that Dr. K. in October 1995 based his medical 
impression on the medical history provided by the veteran.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (medical evidence was 
inadequate where medical opinions were general conclusions 
based on a history furnished by the veteran and on 
unsupported clinical evidence).  While Dr. K's medical 
impression was sufficient to reopen the claim, the medical 
impression is not credible as to the question of whether GERD 
was incurred in or aggravated by military service as it is 
unsupported by the clinical evidence.  

At this juncture, the Board addresses the June 1997 VHA 
opinion by Dr. S.  The Board acknowledges that Dr. S. did not 
consider the October 1995 VA entry, as it was not of record.  
However, Dr. S's opinion was based on a full review of the 
service medical records unlike the impressions provided by 
Drs. R. and K.  In the absence of credible supporting 
evidence that demonstrates that the veteran ingested anti-
nerve agents in service, the Board gives greater weight to 
the service medical records and the June 1997 VHA medical 
report, which concluded with an opinion that a review of the 
medical record did not show any record of symptoms or 
physical findings in the service record which could be 
related to the subsequent diagnosis of GERD.  See Madden v. 
Gober, supra.  Therefore, the Board finds that a 
preponderance of the evidence is against a finding that GERD 
was incurred in or aggravated by service.  Accordingly, the 
claim for service connection for GERD is denied.  


B.  Hearing Loss

Chronic diseases such as sensorineural hearing loss may be 
presumed to have been incurred in service if it is manifested 
to a compensable degree within a year of discharge from a 
period of active service lasting 90 or more days.  See 38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).  Audiometric testing measures threshold hearing 
levels in decibels (dB) over a range of frequencies in Hertz 
(Hz); the threshold for normal hearing is from 0 to 20 dB, a 
higher threshold indicates some degree of hearing loss.  See 
Hensley (Danny) v. Brown, 5 Vet. App. 155 (1993).  Therefore, 
the evidence must demonstrate that the veteran has a current 
hearing loss disability according to VA standards that was 
incurred in or aggravated by service to warrant a grant of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In that regard, the law provides that VA may decide 
a claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, 
§  1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).  

The records indicate that the veteran's military occupational 
specialty was multi-channel communications systems operator.  
The May 1987 audiometer examination completed on enlistment 
reflects that pure tone thresholds in decibels were as 
follows:

May 1987


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
20
25
LEFT
0
0
5
5
0

The report of medical examination, summary of defects and 
diagnoses, reflects cerumen in the right ear.  In January 
1990, the veteran sustained direct trauma to the occipital 
area of the head after falling backward off a bike.  The 
entry is silent as regards hearing loss.  The March 1990 
reference audiogram reflects that the veteran was routinely 
exposed to hazardous noise.  The hearing profile was "H1" 
indicating a high level of fitness.  The audiogram reflects 
that the veteran wore hand formed earplugs that were 
previously issued.  The pure tone thresholds, in decibels, 
were as follows: 

Mar. 1990


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
5
LEFT
10
0
5
15
5

The January 1991 Desert Shield/ Storm Out Processing Check 
List reflects that a MI tank blew up at approximately 100 
yards away.  He sustained no injuries and had no hearing 
protection.  The audiometer examination completed on 
separation in June 1991 reflects pure tone thresholds, in 
decibels, were as follows:

June 1991


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
5
10
5

In 1998, almost seven years after separating from active 
duty, the veteran has asserted that he has decreased hearing.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In 
considering this claim, the evidence of record clearly 
demonstrates that audiometric testing conducted between 1987 
to 1991 reveal that the veteran's right and left ear pure 
tone thresholds at the applicable frequencies were 
consistently in the normal range during service.  Moreover, 
it is also evident from the record that while a decibel loss 
of no greater than 25 at 4000 hertz for the right ear was 
noted on the enlistment audiometry examination in May 1987, 
subsequent audiometric testing conducted during service 
(i.e., the reference audiogram in 1990 and the separation 
audiometry in June 1991) disclosed no evidence of a bilateral 
hearing impairment.  See Hensley (Danny) v. Brown, 5 Vet. 
App. 155, 157 (1993) (noting that "the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss") (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et 
al. eds., 1988)).  Indeed, it is well to observe that 
audiometry on separation showed overall no greater than 10 
decibels for each of the applicable frequencies.  

The Board does not dispute the veteran's contentions as to 
noise exposure from his military occupational specialty.  
However, there is no indication from the service medical 
records that his military occupational specialty or exposure 
to an alleged MI tank explosion resulted in a hearing loss 
disability within the applicable standards during service or 
proximate to separation.  See 38 C.F.R. § 3.385.  Further, 
the evidence of record reflects that the veteran has been 
examined on multiple occasions post service and not one 
physician has reported any difficulty in communicating with 
the veteran nor did the veteran report on those examinations 
any difficulty in hearing.  As section 3.385 prohibits 
finding a hearing disability where the requisite hearing 
status is not met, Hensley at 160, it is apparent that the 
veteran's hearing acuity as documented on the separation 
examination in June 1991 does not constitute a "presently 
existing disability," for which service connection may be 
granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997) (upholding the Secretary's interpretation of 
38 U.S.C. § 1131 to require a presently existing disability 
and concluding that such a requirement comports with the 
other provisions of the statute as a whole); see also 
38 U.S.C. § 1110 (to the same effect).  Therefore, the Board 
determines that the preponderance of the evidence is against 
a finding that a hearing loss disability was incurred in or 
aggravated by service.  Accordingly, service connection for 
hearing loss is denied.  



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for gastroesophageal reflux 
disease, GERD.  

Service connection for GERD is denied.  

Service connection for hearing loss is denied.  



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 


